Banke, Judge.
This appeal is from a conviction for possession of marijuana and heroin. The appellant was originally arrested for a traffic offense, and his car was searched after a check revealed that it was stolen. The drugs were found in a handbag on the floorboard of the car. Held:
1. The contention that venue was not proven is without merit. It is clear from the corrected transcript that the appellant’s trial counsel stipulated venue. The appellant has cited no authority for his contention that a defendant is automatically entitled to a new trial whenever there is an error in the transcript as originally filed, and we know of none.
2. It was not error to refuse to charge on the so-called "equal access” rule under the circumstances of this case. That rule applies where contraband is found on "premises” occupied by an accused to which others have equal access and, therefore, an equal opportunity to commit the crime. Gee v. State, 121 Ga. App. 41, 43 (172 SE2d 480) (1970). Here, the contraband was found beside the appellant in the front of an automobile in which he was the sole occupant at the time of his arrest. Under these circumstances, the requested charge was inappropriate.
3. It was not error to deny the appellant’s Brady motion in the absence of any indication that the state was in possession of evidence favorable to the accused. See generally Brady v. Maryland, 373 U. S. 83 (83 SC 1194, 10 LE2d 215); Moore v. Illinois, 408 U. S. 786 (92 SC 2562, 33 LE2d 706); Rini v. State, 235 Ga. 60 (1) (218 SE2d 811) (1975). Although the state apparently found a woman’s name inside the handbag which it failed to disclose to the defense, the appellant’s contention that this woman might have provided evidence favorable to the accused is purely conjectural and provides no ground for reversal. Accord, Thompson v. State, 142 Ga. App. 888, 893 (4) (237 SE2d 419) (1977).

Judgment affirmed.


Been, P. J., and Smith, J., concur.

Argued June 5,1978
Decided July 3, 1978.
Kenneth S. Stepp, for appellant.
William, J. Smith, District Attorney, J. Gray Conger, Assistant District Attorney, for appellee.